Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 10, 11 - 20 are objected to because of the following informalities:  The recital in claim 1 and claim 11, “with the interior of in the separator structure” (at third-to-last line of claim 1, for example) should be amended to, -- with the interior of [[ in ]] the separator structure --.  Appropriate correction is required.  Claims 2 – 10, dependent on claim 1, are objected to for the same reason.  Claims 12 – 20, dependent on claim 1, are objected to for the same reason.

Claims Rejections under § 112(b) 
“downwardly-facing”
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of Claim 1 and claim 11 recites a “downwardly-facing opening.”  It is unclear how one of skill would distinguish a downwardly-facing opening from an upwardly-facing opening.  
At the examiner-annotated Fig. of USP 5217609, the examiner’s added ellipse and arrow indicate the opening of the flared baffle 1.  Applicant’s “downwardly-facing opening” 410 (applicant’s Fig. 5) is shown for comparison.  

    PNG
    media_image1.png
    473
    395
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    879
    542
    media_image2.png
    Greyscale

While a frustoconical baffle may be narrower at one end than at the other, i.e., tapered in one direction or another, defining the opening by the “direction” towards which it faces is problematic.  Arguably, the solitary opening of the nonplanar plate at left and the solitary opening of the structure shown at right “face” two opposite directions, i.e., upwardly and downwardly, simultaneously:  It depends only on one’s arbitrarily selected point of view.  

    PNG
    media_image3.png
    319
    574
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    337
    680
    media_image4.png
    Greyscale

Alternatively, it is unclear whether, and in what manner, a “downwardly-facing opening proximal to or at the bottom of the separator structure” is structurally distinguishable from an “upwardly-facing opening proximal to or at the bottom of the separator structure.”
This basis for rejection may be overcome most preferably by deleting “downwardly-facing”1 or less preferably by replacing “downwardly-facing” with “lower” or, least preferably, with “downwardly-disposed” or similar approaches that do not rely upon the “facing” direction.  The claim 1-recited phrase, 

    PNG
    media_image6.png
    82
    886
    media_image6.png
    Greyscale

adequately defines the “opening” in this respect.

“aeration line”
Claims 2, 3, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear whether in the context of this particular disclosure, an “aeration line” is limited to a fluid-carrying conduit or “line” carrying only air, and not any other oxygen-containing composition, such as oxygen-enriched air or substantially pure oxygen gas, sometimes employed in this art of aerobic biological treatment of wastewater, as shown, for example, by US 20170217806 to Razavi-Shirazi at [0064] or USP 6280624 to Hermans at claim 1.

	“a bottom”
	Per claims 2, 5, 6, 11, 15, 16, 18 the expression “a bottom” implies that a tank may have more than one bottom.  While one could imagine a multiple-bottomed container in say, the cooking or baking2 arts, it is unclear what such a multiple-bottomed tank in the aerated bioreactor art would structurally resemble.  See also USP 8025798 to KIGEL:

    PNG
    media_image8.png
    427
    808
    media_image8.png
    Greyscale

This basis for rejection applies also to claims 12-14, 17, 19 – 20 by virtue of dependence on claim 11’s recital of “a bottom”.

“a top”
	Applying a similar rationale, claim 10 is rejected for reciting “a top” thereby implying multiple tops.

	“the opening”
	Claim 10 reads:

    PNG
    media_image9.png
    442
    928
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    169
    899
    media_image10.png
    Greyscale
 
It is unclear whether the recital at line 6 of “the opening” refers to the “downwardly-facing opening” of to the “inlet opening.”

Claims Rejections and Specification Objections – § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Lack of Description
Each of Claims 2, 3, 15, 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 2 recites an “aeration line.”  Although the original disclosure provides a written description of “air lines”, to wit:

    PNG
    media_image11.png
    124
    888
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    196
    886
    media_image12.png
    Greyscale

the original disclosure does not provide a written description of “aerator lines.”  There is no indication that applicant was in possession of a line carrying anything other than air to the aerator vents.
	This basis for rejection under § 112(a) (written description) may be overcome by amending each instance of “aerator lines” in the claims to “air lines.”

Scope of Enablement
Claims 1, 4 – 10, 11 – 14, 17 - 20 are rejected, and the objection is made to the specification, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a bioreactor having an aeration vent connected to an aeration line, the disclosure does not reasonably provide enablement for the bioreactor of claim 1 having an aerator vent lacking an aeration line.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 2 reads:

    PNG
    media_image13.png
    85
    908
    media_image13.png
    Greyscale

As a preliminary claim construction observation, note that dependent claim 2 includes two distinct features.  First, it introduces, by dint of the “further comprising” transitional phrase, an additional claim element, i.e., “an aeration line connected to the aeration vent” of claim 1 that does not limit claim 1.  Second, claim 2 further defines the added “aeration line” element as one that “extends along a bottom of the tank.”3  Application of the doctrine of claim differentiation to claim 1 in the context of claim 2 indicates that claim 1 covers bioreactors lacking an aeration line of any kind (extending along the bottom of the tank or not) connected to the aeration vent.  Although devices were known for producing a gaseous mixture comprising hydrogen and oxygen from water not requiring an aeration line, such devices do not generate a mixture of air.  Insofar as the original disclosure does not enable an effluent cleaning bioreactor having an aeration vent but lacking an “air line” connected to the aeration vent for carrying air (not a mixture of hydrogen and oxygen lacking nitrogen, carbon dioxide, argon and other trace components of air), from an air source, such as compressed air, the disclosure does not enable an invention commensurate with the claim 1 scope.
	Similar analysis applies to claims 11 and 15 as to claims 1 and 2, respectively. 
	This basis for rejection under § 112(a) (scope of enablement) may be overcome by further limiting claim 1 to a bioreactor comprising an air line connecting an air source to the aeration vent.

Exemplary Claim

    PNG
    media_image14.png
    421
    888
    media_image14.png
    Greyscale


Prior Art Rejections – § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 8123936 to SABO.
	USP 8123936 to SABO describes a bioreactor (col 1 line 21) for a water treatment system 10, the bioreactor comprising: a tank 12 configured to receive an influent liquid (examiner’s annotation A); a separator structure 24 positioned in the tank 12, the separator structure 24 having a frusto-conical shape and defining a downwardly-facing opening (examiner’s annotation B) proximal to or at a bottom of the separator structure, wherein an interior (examiner’s annotation C) of the separator structure 24 is in communication with the tank, external to the separator structure, at least via the opening (at annotation B); an aeration vent 30, 32 positioned proximal to a bottom of the tank 12 and configured to direct air into the tank 12, but not directly into the interior of the separator structure (by dint of offset relative to opening B); and an effluent outlet 52 communicating with the interior (C) of the separator structure 24, proximal to a top of the separator structure, wherein a relatively clean effluent liquid, in comparison to the influent liquid, exits from the separator structure via the effluent outlet.

    PNG
    media_image15.png
    871
    789
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    433
    788
    media_image16.png
    Greyscale


	Per claim 2, the “aerator line” reads on the portion of SABO’s air-carrying conduit connecting the substantially vertical-running section with the air-discharging terminal ends of the aerator assemblies.  Those portions have a substantially parallel orientation with respect to and are proximal to the horizontal bottom of the tank. As such, those portions of SABO’s air lines extend “along” the bottom of the tank.

    PNG
    media_image17.png
    201
    366
    media_image17.png
    Greyscale
      
    PNG
    media_image18.png
    266
    323
    media_image18.png
    Greyscale


	Per claim 4, “one or more diffusers extending from the bottom of the tank” speaks to the structural arrangement of the diffusers vis-à-vis the bottom of the tank.  The rectal does not speak to the flow direction of air passing through the aeration vent or the diffusers.  As shown in the annotated figure at left above, the SABO aerators at attached to the tank floor and are located above the floor.  Accordingly, the aerators extend up from the bottom of the tank.  The aerator mounts located below the aerators appear to serve the purpose of preventing the aerators and aeration lines, once filled with air, from rising or moving around as air exits the aerators. 

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 8123936 to SABO, as applied to claim 1 above, in light of evidentiary reference US 20110000862 to SEMBA.
SABO describes a side-lying-T-shaped effluent outlet, as shown in the examiner-annotated portion of Fig. 3 of SABO:


    PNG
    media_image19.png
    216
    690
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    218
    690
    media_image20.png
    Greyscale

The person having ordinary skill in the art would have recognized that SABO’s outlet pipe beginning at 44 is itself a weir because, as explained by SEMBA at [0034] with respect to SEMBO’s outlet weir 7b, the opening at the top and the bottom of SABO’s outlet pipe would allow only “clear” water rather than floating debris to enter the effluent line.

    PNG
    media_image21.png
    359
    466
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    857
    717
    media_image22.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 8123936 to SABO, as applied to claim 1 above, alone, or in light of evidentiary reference USP 7794592 to BROWN or US 20160016835 to McKINNEY.
Insofar as nothing about SABO’s description of the bioreactor would suggest or imply that the tank must necessarily rely on the lateral support provided by earth in a “typical” underground installation, the SABO tank – having a flat bottom and structurally sound walls - appears at least sufficiently structurally sound to be deemed “configured” for use above-ground.
Either one of BROWN and McKINNEY is cited as evidence that tanks similar to SABO insofar as they comprise frusto-conical baffles and are adapted for use in processing wastewater, are indeed configured for use above-ground because BROWN’s tank 53 and McKINNEY’s tank 36 are located in use above-ground. 

    PNG
    media_image23.png
    639
    267
    media_image23.png
    Greyscale
 		
    PNG
    media_image24.png
    349
    227
    media_image24.png
    Greyscale


Claims Rejected for Obviousness over §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SABO as applied to claims 1 – 2 above, further in view of USP 7794592 to BROWN and USP 3807563 to REID, alone, or further in view of any one of USP 4076617 to BYBEL, USP 6733672 to HIATT, and USP 6752921 to KULICK.
SABO teaches that home wastewater treatment system, i.e., those not connected to a municipal sewage collection piping and centralized sewage treatment plant, are “typically” located underground near the home (col 1 lines 12, 62).  Accordingly, no person having ordinary skill in the art would construe the SABO disclosure as being limited to underground installations, but some of the disclosed features are well-suited for underground installations:

    PNG
    media_image25.png
    100
    490
    media_image25.png
    Greyscale

SABO does not describe adaptations of the disclosed system specifically for use in above-ground installations.  
USP 7794592 to BROWN describes a portable wastewater treatment system especially adapted for use on a mobile platform, e.g., a trailer, in stark contrast to permanent, e.g., underground, installations:

    PNG
    media_image26.png
    172
    487
    media_image26.png
    Greyscale

Brown’s system comprises an aerated water-treatment tank 53 (col 11 line 34) having a frustoconical clarifying structure 21 (col 4 line 42) having an opening near the bottom of the tank 53.  Air vented into the tank appears to flow from air pump 11 through a submerged portion of the tank wall to an air distribution stone 16 (at left) or pump 11 and diaphragm 15 (at right).  

    PNG
    media_image23.png
    639
    267
    media_image23.png
    Greyscale
 		
    PNG
    media_image27.png
    610
    362
    media_image27.png
    Greyscale

Even if these two depictions are merely simplified schematics with specific details revealed by the incorporated Hydro Action references (col 3 lines 40-45) especially in view of Fig 8’s showing downwardly extending air supply lines from air pumps 11, they nevertheless suggest to the skilled artisan through-wall air connections, especially because delivering treating aeration gas by a gas conduit led through, rather than over, a wall of the treatment tank is well known in the art, as shown, for example, by USP 3807563 to REID, alone or further in view of any one of USP 4076617 to BYBEL, USP 6733672 to HIATT, and USP 6752921 to KULICK.
USP 3807563 to REID4 delivers air to an aeration vent 13 of an aerobic wastewater treatment vessel having a solids 21 separation structure 25 by passing an air line through the tank wall proximal to the tank bottom.  

    PNG
    media_image28.png
    504
    751
    media_image28.png
    Greyscale
 
    PNG
    media_image29.png
    582
    686
    media_image29.png
    Greyscale


USP 4076617 to BYBEL describes a water-treating apparatus in which a treating gas, e.g., ozone, is admitted via a pipe led through a tank sidewall at a submerged point near the bottom of the tank.  The arrowhead is the examiner’s annotation.

    PNG
    media_image30.png
    480
    741
    media_image30.png
    Greyscale

It was known to provide an oxygen source 76 to a bioreactor through a lateral wall of the bioreactor, as shown, for example, by USP 6733672 to HIATT, as shown in examiner-annotated Fig. 1:

    PNG
    media_image31.png
    783
    1128
    media_image31.png
    Greyscale

USP 6752921 to KULICK in which an aeration line passes through a tank’s bottom to aerate a biological reaction therein, as shown in examiner-annotated Fig. 1:

    PNG
    media_image32.png
    733
    567
    media_image32.png
    Greyscale

	It would have been obvious to have mounted the SABO bioreactor on a portable platform, e.g., a trailer, to facilitate wastewater treatment at a remote location, as suggested by BROWN, and to have adapted the SABO design for convenience as an above-ground installation.  Among the adaptations suggested by the prior art, as exemplified by REID, alone, or further in view of BYBEL, HIATT, or KULICK, is the running of air supply conduit (pipe) to the aerators led through the tank wall rather than dropped down from above as in SABO’s invention configured for typical underground installation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SABO as applied to claim 1, further in view of USP 4983285 to NOLEN and USP 5217609 to HOLDEMAN.
SABO does not appear to describe the structural means by which the clarifier cone is structurally supported by the treatment system.  NOLEN teaches at Fig 4 and Fig 6 (and associated text) that the art recognizes a need to provide some structural means for supporting a clarifier cone in the treatment tank.  HOLDEMAN teaches that 

    PNG
    media_image33.png
    456
    392
    media_image33.png
    Greyscale
		
conical structures in aerated wastewater treatment tanks may be provided by a support structure, such as the stand 15 resting on the tank bottom and attached to the conical structure.
It would have been obvious to have provided the SABO frusto-conical clarifier with structural load-bearing support by placing a stand, such as the stand described by HOLDEMAN, resting on the tank bottom or floor, given NOLEN’s recognition of the need for supporting the weight of such conical clarifier devices. 

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over USP 8123936 to SABO interpreted in view of evidentiary USP 7794592 to BROWN or US 20160016835 to McKINNEY, further in view of USP 10501357 to McKINNEY.
As noted above, the SABO wastewater treating bioreactor having a frusto-conical separation structure therewithin, is adapted to or configured for use above-ground given its inherent features, such as a flat tank bottom and structurally sound walls, as shown by BROWN or McKINNEY ‘835.  BROWN suggests transport and use of the SABO bioreactor on a trailer, but fails to specify whether such trailer is the type that would enclose the SABO tank.
It would have been obvious to have used the SABO bioreactor tank while enclosed in a shipping container, as suggested by McKINNEY ’357 (column 1).

Claims 11, 15, 17 are rejected under 35 U.S.C. 103 as being obvious over USP 8123936 to SABO as applied to claim 1 above, further in view of USP 10501357 to McKINNEY.
Per claim 11, SABO describes substantially all of the recited elements of claim 11, as discussed above with respect to claim 1.  SABO also describes a UV treatment unit, but not a chlorinator unit.  McKINNEY ‘357 suggests provision of a chlorinator unit (or two) – elements 82 and 84 – in fluid communication with the separation unit effluent.
Per claim 15, the “aerator line” reads on the portion of SABO’s air-carrying conduit connecting the substantially vertical-running section with the air-discharging terminal ends of the aerator assemblies.  Those portions have a substantially parallel orientation with respect to and are proximal to the horizontal bottom of the tank. As such, those portions of SABO’s air lines extend “along” the bottom of the tank.

    PNG
    media_image17.png
    201
    366
    media_image17.png
    Greyscale
      
    PNG
    media_image18.png
    266
    323
    media_image18.png
    Greyscale

Per claim 17, applicant’s “diffusers” read on SABO’s vents.

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over USP 8123936 to SABO and USP 10501357 to McKINNEY. ‘357, as applied to claim 15 above, further in view of USP 7794592 to BROWN and USP 3807563 to REID, alone, or further in view of any one of USP 4076617 to BYBEL, USP 6733672 to HIATT, and USP 6752921 to KULICK for the same reasons given above with respect to claim 3.

Claim 18 is rejected under 35 U.S.C. 103 as being obvious over USP 8123936 to SABO and USP 10501357 to McKINNEY. ‘357, as applied to claim 15 above, further in view of USP 4983285 to NOLEN and USP 5217609 to HOLDEMAN.
SABO does not appear to describe the structural means by which the clarifier cone is structurally supported by the treatment system.  NOLEN teaches at Fig 4 and Fig 6 (and associated text) that the art recognizes a need to provide some structural means for supporting a clarifier cone in the treatment tank.  HOLDEMAN teaches that 

    PNG
    media_image33.png
    456
    392
    media_image33.png
    Greyscale
		
conical structures in aerated wastewater treatment tanks may be provided by a support structure, such as the stand 15 resting on the tank bottom and attached to the conical structure.
It would have been obvious to have provided the SABO frusto-conical clarifier with structural load-bearing support by placing a stand, such as the stand described by HOLDEMAN, resting on the tank bottom or floor, given NOLEN’s recognition of the need for supporting the weight of such conical clarifier devices. 

Art Cited of Interest
US 20100112700 to SHAALTIEL is cited of interest for its disclosure of a conical bottomed tank support stand (at left) and USP 7067055 to RUPPEL is cited of interest for its disclosure of a wastewater-treating trickling bed support stand (at right).

    PNG
    media_image34.png
    704
    337
    media_image34.png
    Greyscale
				
    PNG
    media_image35.png
    462
    277
    media_image35.png
    Greyscale

Claims Not Rejected over Prior Art
	Objection is made to claims 6, 10, 12 – 14, 19-20 for dependence on a rejected base claim, but is allowable over the prior art.  Per claim 10, US 20140030555 to WINKLER suggests modifying SABO so that the tank inlet is at a lower elevation than the tank outlet, for reasons given at WINKLER [0039].  

    PNG
    media_image36.png
    450
    424
    media_image36.png
    Greyscale

WINKLER does not, however, suggest an inlet opening in the separator structure that is at an elevation that is lower than the elevation of the tank effluent outlet.  Per claims 12 – 13, although the elements recited in claim 13 were known from at least McKINNEY ‘357’s disclosure of a single shipping container, the prior art fails to describe or to suggest the claim 12 invention.
	If presented in independent form and amended to overcome any objections and/or rejections not based on prior art, if any, the claim would be allowable.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At page 11:
        
    PNG
    media_image5.png
    156
    879
    media_image5.png
    Greyscale

        
        2 See, for example, USP 5191830 to Jacobson:
        
    PNG
    media_image7.png
    150
    191
    media_image7.png
    Greyscale

        3 Whether a claim reciting, the “bioreactor of claim 1, further comprising an aeration line extending along the bottom of the tank” would present a scope-of-enablement issue is not before us.
        4 REID does not anticipate claim 1 because REID’s separation structure 25 is not frustoconical in shape.